DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on December 13, 2019, in which claims 1-26 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on November 5, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al., (hereinafter “Horowitz”) US 2017/0344618 in view of Rodriguez et al., (hereinafter “Rodriguez”) US 2008/0189679


a processing device ([0009], processor); and
a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device (see [0009], at least one processor operative connected to a memory, a provisioning component, executed by the at least one processor, configured to accept user specification of configuration for a distributed database), cause the processing device to:
receive a request to deploy an instance of a database in a cloud computing environment (see [0066] and [0074], receiving a read request (e.g., instance) from a cloud computing system); and 
indicate the database instance as active in the cloud computing environment (see [0004], and [0039], manage provisioning of dedicated cloud resources for the distributed database instances)
However, Horowitz does not explicitly disclose the claimed “wherein the request including a database deployment model defining deployment of the database instance; build a deployment model decision tree based at least in part on the database deployment model; initialize a cloud deployment strategy, using the database deployment model, for enabling one or more cloud service providers of the cloud computing environment to deploy the database instance; provision cloud computing resources for the database instance according to the cloud deployment strategy; initialize a plurality of sets of services for the database instance according to the deployment model decision tree; create the database instance; and indicate the database instance as active in the cloud computing environment:.
instances of the models that a user has designed, after an application is deployed);
build a deployment model decision tree based at least in part on the database deployment model (see [0007], defines the modeling language that is used to design and implement service models);
initialize a cloud deployment strategy, using the database deployment model, for enabling one or more cloud service providers of the cloud computing environment to deploy the database instance (see [0067], validating and deploying by the model deployer and utilize a variety of persistence strategies to handle the physical storage of data);
provision cloud computing resources for the database instance according to the cloud deployment strategy (see [[0040], 0072], generating and deploying the project's services and establishes a deploy context which is used by the deploy engine to coordinate the deployment activities);
initialize a plurality of sets of services for the database instance according to the deployment model decision tree (see [0067] and [0073], the model deployer builds a service initializer for each generated service which is responsible for the initialization activities required by the generated runtime services framework that is packaged with each generated project model, wherein the initializer is responsible for publishing service information to the enterprise service buses and the runtime registries that are configured in the domain; project models are added by finding them within the model repository, and selecting the branch or label that should be deployed);
modeling language that is used to design and implement service models);
initialize a cloud deployment strategy, using the database deployment model, for enabling one or more cloud service providers of the cloud computing environment to deploy the database instance (see [0067], validating and deploying by the model deployer and utilize a variety of persistence strategies to handle the physical storage of data);
provision cloud computing resources for the database instance according to the cloud deployment strategy (see [[0040], 0072], generating and deploying the project's services and establishes a deploy context which is used by the deploy engine to coordinate the deployment activities);
initialize a plurality of sets of services for the database instance according to the deployment model decision tree (see [0067] and [0073], the model deployer builds a service initializer for each generated service which is responsible for the initialization activities required by the generated runtime services framework that is packaged with each generated project model, wherein the initializer is responsible for publishing service information to the enterprise service buses and the runtime registries that are configured in the domain; project models are added by finding them within the model repository, and selecting the branch or label that should be deployed);
create the database instance (see [0019], create instances of the model schema); and
indicate the database instance as active in the cloud computing environment (see [0021], providing a visual modeling environment for creating and managing instances of the domain object from the model schema definition and providing a generic designer system which allows 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of managing cloud hosted database service disclosed by Horowitz with the deploying service in technology infrastructures disclosed by Rodriguez in order to effectively create, deploy, and utilize the service in the visual modeling environment.

As to claim 2, the combination of Horowitz and Rodriguez discloses the invention as claimed. In addition, Rodriguez discloses the apparatus of claim 1, wherein the instructions in response to execution by the processing device, cause the processing device to: initialize a set of integration services according to the deployment model decision tree (see [0067] and [0073], the model deployer builds a service initializer for each generated service which is responsible for the initialization activities required by the generated runtime services framework that is packaged with each generated project model, wherein the initializer is responsible for publishing service information to the enterprise service buses and the runtime registries that are configured in the domain; project models are added by finding them within the model repository, and selecting the branch or label that should be deployed).

As to claim 3, the combination of Horowitz and Rodriguez discloses the invention as claimed. In addition, Horowitz discloses the apparatus of claim 2, wherein the integration services include one or more of monitoring, logging, alerting, authorization, and authentication (see [0245], both models, database monitoring services are built into the database deployment automatically).

As to claim 4, the combination of Horowitz and Rodriguez discloses the invention as claimed. In addition, Horowitz discloses the apparatus of claim 1, wherein the sets of services include state management services and persistent store services (see [0008], cloud service for running, monitoring, and maintaining cloud distributed database deployments wherein the distributed databases integrate cloud services and virtual architectures).

As to claim 5, the combination of Horowitz and Rodriguez discloses the invention as claimed. In addition, Rodriguez discloses the apparatus of claim 1, comprising instructions to validate the database deployment model (see [0020], validation engine is responsible for validating the domain model and the service model to ensure that there are no errors or issues in the design or implementation of the model that would result in errors or issues in generated software services).

As to claim 6, the combination of Horowitz and Rodriguez discloses the invention as claimed. In addition, Rodriguez discloses the apparatus of claim 5, wherein instructions to validate the database deployment model comprise instructions to parse the database deployment model and validate syntax and semantics of the database deployment model (see [0022], validating the domain model and the service model to ensure that there are no errors or issues in the design or implementation of the model that would result in errors or issues in generated software services).

models, database monitoring services are built into the database deployment automatically).

As to claim 8, the combination of Horowitz and Rodriguez discloses the invention as claimed. In addition, Horowitz discloses the apparatus of claim 2, wherein the database deployment model comprises:
metadata including a database instance deployment description (see [0012], and [0144], heartbeat information as metadata within a write operation function  then provide state information about the database as metadata (i.e., database instance) , wherein host metadata associated with operation of the database);
specification of one or more integration services (see [0008], cloud system is uniquely positioned to provide database as a service to integrate with existing MongoDB services);
specification of one or more cloud computing infrastructure service parameters; specification of one or more state management services (see [0041], command processing component configured to read the committed snapshot responsive specification of a read commit option in a client request and generate the result of data matching the read request using the committed snapshot);
specification of one or more persistent store services (see [0013], cloud hosted database service is provided); and
specification of configuration for a distributed database, installing and configuring, by the provisioning component, a database subsystem on cloud based resources).

As to claims 11-18, claims 11-18 are method for performing the apparatuses of claims 1-8 above. They are rejected under the same rationale.

As to claims 20-25, claims 20-25 are tangible, non-transitory computer readable storage medium having stored therein instructions for executing the apparatuses of claims 1-8. They are rejected under the same rationale.

Claims 9-10, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al., (hereinafter “Horowitz”) US 2017/0344618 in view of Rodriguez et al., (hereinafter “Rodriguez”) US 2008/0189679 and further in view of SILBERKASTEN et al., (hereinafter “SILBERKASTEN”) US 20190073387
As to claim 9, the combination of Horowitz and Rodriguez discloses the invention as claimed, except for the claimed wherein the database deployment model is represented as yet another markup language (YAML) code.
On the other hand, SILBERKASTEN discloses the apparatus of claim 8, wherein the database deployment model is represented as yet another markup language (YAML) code (see [0380], transparency instances are installed in the database cloud service environment, wherein a plurality of instances is in a cluster, and share a distributed storage  for storing application YAML (Yet Another Markup Language) format having a "yaml" extension .
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system Horowitz and Rodriguez to include yet another markup language (YAML) code in order to improve performance of systems by providing improved features, reduced resource utilization, increased capacity, improved efficiency, and reduced latency, thereby reducing a total number of the database connections when the large number of the client applications connect to the database through the transparency engine, thus improving scalability and performance of the database.

As to claim 10, the combination of Horowitz, Rodriguez, and SILBERKASTEN discloses the invention as claimed. In addition, SILBERKASTEN discloses the apparatus of claim 8, wherein the one or more cloud computing infrastructure service parameters include one or more of virtual machine (VM) templates, VM images, and VM nodes for provisioning the cloud computing resources (see [0518], the cloud computing environment (firmware) includes, but is not limited to, application code, device drivers, operating systems, virtual machines, hypervisors, application programming interfaces, programming languages, and execution environments/containers).

As to claim 19, claim 19 is a method for performing the apparatus of claim 10 above. It is rejected under the same rationale.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,600,269 (involved in defining multiple artifacts at a file for deploying during the runtime of an application, where the artifacts is set with an object required to be deployed during runtime of the application. An execution order is generated for the deployment of the artifacts. The modified version of the artifact is undeployed. A dependency graph is generated for the artifacts based on the required objects. An execution order is generated based on the generated dependency graph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 3, 2022